UNITED STATES DEPARTMENT OF EDUCATION
o

z

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

FEB - 2 2004

4M91=This is in response to your letter of October 18, 2003 to Senator Olympia Snowe regarding the
use of grade discrepancy in Maine . Your letter has been forwarded to the Office of Special
Education Programs (OSEP) . OSEP is responsible for administering the Individuals with
Disabilities Education Act (IDEA) .
In your letter to Senator Snowe, you say that, "the State Government and several school districts
have interpreted the Federal regulations to say that a student does have to be grade discrepant to
require [special education and related] services ." It is our understanding that by "grade
discrepant" you mean that a student is not advancing from grade to grade .
Maine must ensure that a free appropriate public education (FAPE) is made available to all
children with disabilities . See 34 CFR §300 .121(a). The regulations further clarify at 34 CFR
§300.121(e) that, "(1) Each State shall ensure that FAPE is available to any individual child with
a disability who needs special education and related services, even though the child is advancing
from grade to grade . (2) The determination that a child described in paragraph (a)(1) of this
section is eligible under this part, must be made on an individual basis by the group responsible
within the child's LEA for making those determinations ."'
Thus, if a child is evaluated as having one of the disabilities specified in the definition of child
with a disability at 34 CFR §300 .7(a)(1), and, by reason of that disability, needs special
education and related services, a public agency may not deny the provision of FAPE to the child
because the child is advancing from grade to grade .
You will note from the enclosed letter that we have forwarded your complaint to the Maine
Department of Education (MDE), and have requested the agency take action to resolve the
complaint in accordance with the "State Complaint Procedures" applicable to Part B of the
Individuals with Disabilities Education Act . See 34 CFR §§300 .660-300.662 (copy enclosed) .

' At 34 CFR §300 .7(a)(1), the Part B regulations define "child with a disability" : "As used in this part, the term
child with a disability means a child evaluated in accordance with §§300 .530-300.536 as having mental retardation,
a hearing impairment including deafness, a speech or language impairment, a visual impairment including blindness,
serious emotional disturbance (hereafter referred to as emotional disturbance), an orthopedic impairment, autism,
traumatic brain injury, an other health impairment, a specific learning disability, deaf-blindness, or multiple
disabilities, and who, by reason thereof, needs special education and related services ."
400 MARYLAND AVE ., S .W ., WASHINGTON, D .C . 20202
w ww .ed .gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2 In our letter, we have provided specific guidance to MDE as to the issues that it must address in
resolving the systemic issues that you raised in your letter to Senator Snowe .
The Part B complaint regulations require that, within 60 calendar days of receiving your
complaint, MDE must provide you with a written decision that addresses each allegation in the
complaint, and contains (1) findings of fact and conclusions, and (2) the reasons for the final
decision . We have asked MDE to provide us with a copy of the written decision that it sends to
you . Enclosed is a copy of an OSEP memorandum 00-20, which provides more information
about the complaint process .
To obtain more information about the resolution of your complaint, you should contact :
Mr. David Noble Stockford
Director, Special Services
Maine Department of education
23 State House Station
Augusta, Maine 04333
If this office can be of further assistance, please do not hesitate to contact Samara Goodman at
(202) 358-3298 .
Sincerely,

ivzv&~ ( .,
Stephanie Smith Lee
Director
Office of Special Education Programs
Enclosure
cc:

Senator Olympia Snowe
Mr. David Noble Stockford

